        Case 2:19-cr-00027-DLC Document 74 Filed 06/09/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                   BUTTE DIVISION



 UNITED STATES OF AMERICA,                              CR 19-27-BU-DLC


                      Plaintiff,

        vs.                                                    ORDER


DUANE ANDREW JONES,

                      Defendant.




      On June 9,2021,the Court held a competency hearing pursuant to 18 U.S.C.

§ 4241(d)(2)in Defendant Duane Andrew Jones’s case. The Court heard

testimony from Forensic Psychologist Ashley K. Christiansen following her report

which relays her beliefthat Jones has been restored to competency. At the hearing.

Dr. Christiansen reiterated that, as a result ofthe five months Jones has spent in

treatment, he now has the mental capacity to understand the legal proceedings

against him and to assist an attorney in preparing his defense. Dr. Christiansen

also indicated that if Jones continues his medication, his competency will likely be

maintained. Jones is currently receiving a monthly injectable medication and a

daily oral dose.

        Under 18 U.S.C. § 4241(e), after “the director ofthe facility in which a

defendant is hospitalized ... determines that the defendant has recovered to such

                                          1
         Case 2:19-cr-00027-DLC Document 74 Filed 06/09/21 Page 2 of 4



an extent that he is able to understand the nature and consequences ofthe

proceedings against him and to assist properly in his defense ...the court shall

hold a hearing” to determine whether the defendant is competent to proceed to

trial. Under 18 U.S.C. § 4247(d),the defendant must be represented by counsel at

the hearing, be allowed to testify, present evidence, and confront and cross-

examine witnesses. To find a defendant competent after such a hearing, the Court

must find, by a preponderance ofthe evidence, that the defendant(1)“has

sufficient present ability to consult with his lawyer to a reasonable degree of

rational understanding” and(2)“has a rational as well as factual understanding of

the proceedings against him. Godinez v. Moran,509 U.S. 389,396-97(1993).

The defendant must have the “capacity to understand the nature and object ofthe

proceedings against him,to consult with counsel, and to assist in preparing his

defense.” United States v. Loyola-Dominguez, 125 F.3d 1315, 1318(9th Cir.

1997).

      After hearing the testimony ofDr. Christiansen and carefully reviewing her

report, the Court finds Jones competent by a preponderance ofthe evidence.

Notably, Dr. Christiansen has maintained since her mid-March report that Jones

possesses a factual understanding ofthe nature ofthe charges and proceedings

against him. The Court has no reason to doubt this. As of mid-March,however.

Dr. Christiansen did not believe Jones was competent because she was concerned

                                          2
        Case 2:19-cr-00027-DLC Document 74 Filed 06/09/21 Page 3 of 4



that his delusional thinking interfered with his ability to assist counsel and make

informed decisions about his case. At that time, Jones had a motion for new

counsel pending before the Court. Since increasing Jones’s antipsychotic

medication dosage in early April, Dr. Christiansen now observes that Jones’s

delusional thoughts no longer seem to impact his ability to cooperate with his

attorney and rationally consider his options.

      Since Dr. Christiansen issued her most recent report, Jones(upon the advice

of counsel), has made the important decision to change his plea from guilty to not

guilty. Although this decision is not significant in the Court’s analysis of Jones’s

competency per se, it implies that Jones and counsel are working together. It also

implies counsel’s confidence that Jones possesses a factual understanding of his

case and is capable of reasoned decisionmaking. Moreover, at the hearing, Jones

expressed his desire to withdraw his motion for new counsel, which further

indicates that Jones and his attorney are effectively working together in pursuit of

the best outcome for him. Based on Dr. Christiansen’s opinion and the Court’s

own observations, the Court is convinced that Jones now has a “present ability to

consult with his lawyer to a reasonable degree of rational understanding.

Godinez, 509 U.S. at 396-97.

      The Court is also convinced of Jones’s ability to maintain his competency

through the resolution of his case. Although Jones is overdue for his injectable

                                          3
         Case 2:19-cr-00027-DLC Document 74 Filed 06/09/21 Page 4 of 4



medication by a matter of weeks due to nofault ofhis own, Jones has been diligent

in taking his daily medication. Dr. Christiansen explained that upon being

discharged from FMC Springfield, she no longer has the ability to prescribe his

medication. That Jones’s prescription for the injectable lapsed while he was in

transport appears to be an administrative oversight. Dr. Christiansen also

explained that while his monthly dose is therapeutic for 4 weeks, it would maintain

residual effect for some weeks after—although she warned that Jones will likely

decompensate if he waits too long before his next shot. Jones and counsel assured

the Court that they are actively pursuing a prescription, and the Court has every

confidence this issue will be resolved in short order.


      Also present at the hearing were Jones’s sister and brother-in-law, both of

whom have taken an active and supportive role in every aspect of Jones’s case.

Jones’s family has assured the Court that upon release, they will undertake every

effort to ensure Jones maintains his medication regimen. Accordingly,

      IT IS ORDERED that Jones is competent to proceed.

      DATED this 9th day of June, 2021.




                                          Dana L. Christensen, District Judge
                                          United States District Court


                                          4
